Citation Nr: 9912966	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-18 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected chondromalacia patella of the left knee, status 
post arthroscopy with debridement, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased evaluation for service 
connected chondromalacia patella of the right knee, status 
post exploratory surgery, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran had active service from July 1978 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The veteran in a VA Form 9, dated in September 1997, 
requested a hearing before a member of the Board sitting at 
the RO.  In October 1997, the Board requested that the 
veteran clarify whether the he still desired a hearing before 
a member of the Board at the RO.  The veteran was informed 
that if a response was not received, it would be assumed that 
he still wanted this hearing, and the necessary arrangements 
would be undertaken.  No response was received.

In a letter to the Board dated in June 1998, the veteran 
noted that if he were to receive an additional increased 
rating evaluation of 20 percent for each knee, he wished to 
withdraw his request for a hearing before a member of the 
Board at the RO.  

The Board is of the opinion that as the veteran has requested 
a hearing before a member of the Board at the RO, and has not 
effectively withdrawn such request, in order to ensure the 
veteran's right of due process, the case is REMANDED for the 
following actions:

The RO should schedule the veteran for a 
hearing to be held at the RO before a 
member of the Board pursuant to 38 C.F.R. 
§ 20.704 (1998).

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of the case.  
The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









